Citation Nr: 0400663	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied service 
connection for bilateral hearing loss.  The veteran entered a 
notice of disagreement with this decision in January 2003, 
the RO issued a statement of the case in February 2003, and 
the veteran's substantive appeal, on a VA Form 9, was 
received in March 2003.  In an August 2003 telephone call, 
documented in the current record, the veteran specifically 
stated that he did not want a hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The veteran contends that he currently suffers from bilateral 
hearing loss and that it was incurred as a result of noise 
exposure coincident with service duties with an armored 
artillery division.  

The relevant evidence of record includes the veteran's 
statements, a June 2002 letter and the results of an 
audiogram from C. Foss, M.D., a private physician, and an 
August 2002 report of VA audiological examination.  

Although the veteran's service medical records are 
unavailable, he is competent to report the nature of his in-
service noise exposure and to report symptoms of hearing loss 
experienced during and subsequent to service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Dr. Foss, in a June 2002 letter, informed the veteran that he 
suffered from "bilateral moderate high frequency 
sensorineural hearing loss with decreased auditory 
discrimination ability."  This letter also indicated that 
the veteran's exposure to Howitzers and anti-aircraft guns 
during service was likely the beginning of the veteran's 
hearing loss.  Dr. Foss stated that the type and degree of 
the veteran's hearing level is consistent with noise-induced 
hearing loss.  Attached to this letter were the results of 
the veteran's June 2002 audiogram.  This audiogram appears to 
demonstrate that the veteran evidences a loss of hearing 
acuity meeting VA's definition of disability under 38 C.F.R. 
§ 3.385. 

At the August 2002 VA examination, the administering 
physician did not review the veteran's claims file that 
contained Dr. Foss's letter and audiogram results.  The 
August 2002 audiogram results fail to show a hearing loss 
disability as defined by 38 C.F.R. § 3.385.

Due to the conflicting nature of the above-cited audiological 
results, the Board finds that a remand is in order to 
clarify, on the basis of a review of the complete claims 
file, whether the veteran currently has a bilateral hearing 
loss disability, and if so, whether such is etiologically 
related to his military service.

The Board also notes that in a January 2003 rating decision 
the RO granted service connection for bilateral tinnitus and 
assigned an initial 10 percent evaluation.  In January 2003, 
the veteran entered a notice of disagreement with this 
decision, arguing entitlement to a separate 10 percent rating 
for each ear.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Although the RO addressed that matter in a rating 
decision, the record does not reflect that the RO issued a 
statement of the case that addresses the claim of entitlement 
to an initial rating greater than 10 percent for bilateral 
tinnitus.  Thus, the Board is required to remand this issue 
to the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

For these reasons, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
with respect to this claim.  

2.  The RO should provide the veteran a 
statement of the case regarding the claim 
for entitlement to an initial rating 
greater than 10 percent for bilateral 
tinnitus.  The veteran should be advised 
that, if he wishes the Board to address 
this claim, he must submit a timely 
substantive appeal in response to the 
statement of the case.  

3.  The veteran should be afforded a VA 
audiologic examination to determine 
whether he currently has a bilateral 
hearing loss disability, as defined for 
the purpose of entitlement to VA 
compensation benefits, and to determine 
the etiology of such hearing loss.  

The examiner is requested to identifying 
auditory thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  

The claims file must be made available to 
the examiner prior to examination for 
review of pertinent documents therein, 
specifically the veteran's statements 
regarding noise exposure during service, 
Dr. Foss's June 2002 letter and 
audiogram, and the August 2002 VA 
examination report.  

The examining VA physician should offer 
an opinion as to whether it is more 
likely than not, less likely as not or at 
least as likely as not that currently 
demonstrated bilateral hearing loss was 
incurred during military service or is 
otherwise related to service, to include 
in-service noise exposure from Howitzers 
and anti-aircraft guns.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or she 
should so state.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


